Citation Nr: 0421567	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  98-19 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the low back. 

2.  Entitlement to service connection for residuals of injury 
to the cervical spine.

3.  Entitlement to service connection for residuals of injury 
to the bilateral knees. 

4.  Entitlement to service connection for residuals of injury 
to the bilateral ankles.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1947 to July 1947, 
from August 1949 to September 1949, and from August 1950 to 
September 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his December 1998 substantive appeal, the veteran 
requested a Travel Board hearing.  In statements dated in 
June and July 2000, he confirmed his desire for a Travel 
Board hearing.  The RO scheduled hearings to be held in the 
morning in October 2001, April 2002, and October 2002.  The 
veteran asked for each hearing to be rescheduled, 
specifically requesting an afternoon hearing time to 
accommodate health-related issues.  The veteran's 
representative submitted a statement in March 2003 indicating 
that the veteran was too ill to attend a Travel Board 
hearing, "as witnessed by his many failures to appear," and 
asking the RO to forward the veteran's appeal to the Board.  
The RO apparently accepted this statement as a withdrawal of 
the hearing request and ultimately certified the appeal to 
the Board.  

A veteran has a right to a Board hearing if he expresses a 
desire to appear in person.  38 C.F.R. § 20.700 (2003).  A 
request for a hearing may be withdrawn by the veteran at any 
time before the date of the hearing.  38 C.F.R. § 20.704(e).  
A request for a hearing may not be withdrawn by the veteran's 
representative without the consent of the veteran. Id.  In 
this case, there is no indication that the veteran has 
withdrawn his request for a Travel Board hearing and no 
indication that the veteran gave his consent to his 
representative to withdraw his hearing request.  In fact, is 
appears that the veteran very much desires a hearing, but 
requests that it be scheduled for the afternoon.  Given these 
circumstances, the Board is reluctant to issue a final 
decision on the veteran's appeal until he has been afforded 
the requested hearing.  A remand is required to schedule him 
for a Travel Board hearing.  

The Board recognizes that the veteran's appeal has been 
advanced on the docket, and that remanding the case for a 
hearing will result in delaying adjudication of the appeal.  
However, VA regulations provide for postponement of 
consideration of a case advanced on the docket if it is 
necessary to afford the appellant a hearing.  38 C.F.R. § 
20.900(e).  The RO should take all appropriate action to 
ensure that the hearing is scheduled as expeditiously as 
possible.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO, to be 
held in the afternoon.  The RO should 
make these arrangements as expeditiously 
as possible.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

